Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 1 of 18




           EXHIBIT 1
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 2 of 18




   To help protect y ou r priv acy , Microsoft O ffice prev ented automatic download of this picture from the Internet.
   h ttp s: / / g aller y .mailchimp.com/eb85d7a5a3fb4e531ad907e64/images/66c5a90e-df84-425f-a9df-c8313d550b5c.png




Dear members of the FAS community,



                                                                                                                          1
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 3 of 18




On June 15, the Faculty of Arts and Sciences provided an interim report on fall

planning efforts that outlined three possible pathways for how we might return

students to campus. After careful deliberation, and informed by extensive input

from our community, we write today to announce our plans to bring up to 40%

of our undergraduates to campus, including all first-year students, for the fall

semester. Assuming that we maintain 40% density in the spring semester, we

would again bring back one class, and our priority at this time is to bring seniors

to campus. Under this plan, first years would return home and learn remotely in

the spring. We also will invite back to campus those students who may not be

able to learn successfully in their current home learning environment.



In making this consequential decision, we have been guided by the same core

principles we established at the outset of this crisis: to put health and safety

first, protect the academic enterprise, leverage our breadth and diversity, and

preserve access and affordability. Some of the attributes that we most value

about our campus are exactly the things that make adaptation to pandemic

conditions particularly challenging. Our bustling urban environment, the ease of

grabbing the T into Boston, our intergenerational residential communities that

house 98% of our undergraduates, our global research community of students,

faculty, staff, postdocs, and visitors from around the world—Harvard was built

for connection, not isolation. Without a vaccine or effective clinical treatments

for the virus, we know that no choice that reopens the campus is without risk.

That said, we have worked closely with leading epidemiologists and medical



                                         2
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 4 of 18


experts to define an approach that we believe will protect the health and safety

of our community, while also protecting our academic enterprise and providing

students with the conditions they need to be successful academically.



Harvard is eager to welcome students and scholars back to campus and

recapture the residential liberal arts and sciences experience that is core to our

identity. In our planning efforts, we have sought a path to bringing all students

back as soon as conditions allow, while continuing their academic progress in

the meantime and remaining a vibrant research community across our broad

range of disciplines. But we also recognize that, fundamentally, there is an

intrinsic incompatibility between our highly interactive, residential Harvard

College experience and the social distancing needed to mitigate COVID-19

transmission. The recent upturn in COVID-19 cases in certain states illustrates

the difficulty of making predictions, even well-informed ones, about the

evolution of this virus. Given this uncertainty, we determined that our fall plan

must enable us to bring back as many students as possible while providing

sufficient margin to accommodate an escalation in the prevalence of COVID-19

in our area. Anything less and we could find ourselves again facing the

prospect of asking our students to leave, on short notice, prior to the end of the

semester. Given the constraints imposed by our existing housing inventory, we

have made a decision that enables up to 40% of undergraduate students to

learn from campus in appropriate accommodations, while retaining the ability to

isolate and quarantine up to 250 individuals at a time. Absent an effective

vaccine or clinical therapy, this reduced density, together with a high-cadence



                                         3
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 5 of 18


viral testing program and universal adoption of public health practices such as

face masks and frequent handwashing, is needed to safely host a significant

number of undergraduates on campus. This finding is supported by extensive

modeling by our public health experts.



Choosing which students would be invited to campus was not easy, and we

have enormous sympathy for sophomores and juniors as they consider the

prospect of not starting their fall term in Cambridge. We could not help but

recognize the unique position that first-year students find themselves in, making

the transition to college in these strange times. They have not yet begun to

build their Harvard network of faculty, advisors, and friends or learn about life in

the Yard. Even with the many adaptations that will be in place this fall, we see

enormous value in having them on campus in our residential system. Though

we are far from a decision about spring, as we describe below, making sure

that seniors have their final semester on campus, to finish their thesis work and

complete their four-year journey, is a priority we hold dear. With the experience

of sophomores and juniors in mind, we have decided to extend to all students

who spend the year studying away from campus the opportunity to attend

Summer School in Cambridge without tuition charge in 2021. This program,

described in more detail below, was designed also in recognition of the many

international students and those with pre-existing medical conditions who may

not be able to join us on campus during the academic year.



REMOTE TEACHING AND LEARNING



                                         4
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 6 of 18




The interim planning report established that all course instruction

(undergraduate and graduate) for the 2020-21 academic year will be delivered

online. Students will learn remotely, whether or not they live on campus. With

that in mind, we have taken the following steps:


      Academic calendar and course scheduling: The fall term will begin as

       planned on September 2, 2020. The instructional day will be expanded

       to accommodate synchronous instruction across a range of time zones.

       The Registrar will soon issue guidance about fall semester course

       scheduling to the academic departments.

      Excellence in remote teaching: As we work to prepare for the fall, we

       are guided by the recognition that the success of remote teaching

       depends on our ability to create and sustain strong connections among

       students and between students and faculty. Harvard’s learning

       technologists and specialists in innovative pedagogy are supporting

       faculty and teaching fellows in the development of fall courses and the

       design of activities and assignments that take advantage of the remote

       format and enable students to achieve key goals, including for hands-on

       learning in lab and art-making courses. We are increasing instructional

       support by recruiting graduate students as Bok Media and Design

       Fellows and Remote Support Teaching Fellows. The Bok Center has

       also designed its fall teaching conference to help teaching fellows

       prepare for their remote teaching responsibilities. More information about




                                        5
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 7 of 18


       required instructor trainings and other remote ready resources is

       available online.

      Excellence in remote learning: We are working to ensure that all

       students are prepared for remote learning. The Academic Resource

       Center has assembled dedicated remote learning resources and will be

       offering orientations to all incoming first-year undergraduate students.

      Grading: The emergency grading systems that were put in place in the

       spring semester will not continue into the fall semester. Fall courses for

       all students will return to regular grading.

      International students: Guidance for international students continues to

       evolve at a rapid pace. A town hall for international undergraduate

       students will be held on July 8 and the graduate student town hall

       meetings on July 7 and 8 will also include detailed information for

       international students. The latest guidance and resources are available

       from the Harvard International Office. One of the reasons that we

       determined early in our process that we would rely upon remote

       instruction was that we expect many international students will encounter

       challenges entering the country given that consular offices are not

       processing F1 visas.




LEARNING REMOTELY FROM CAMPUS



We know that students are eager to be on campus and we too are eager to




                                          6
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 8 of 18


return to full residential operations. Informed by a careful review of our

residential capacity, the academic needs of our students, and guidance from

public health experts, we have defined the group of undergraduate students

who will be invited to learn from campus this fall—first-year students and those

who must be on campus to progress academically.



All first-year undergraduate students will be invited to campus for the fall

semester. This will enable first-year students to benefit from a supported

transition to college-level academic work and to begin to build their Harvard

relationships with faculty and peers. Both online and dorm-based programs will

be in place to meet these needs. Over the last few weeks, there has been

frequent communication with our first-year students about their transition to

Harvard and this will continue as we approach the start of the academic year.



We are committed to ensuring a secure and supportive learning

environment for all students. While all courses will be taught remotely, we

understand that some students may not be able to learn successfully in their

current home learning environment. If a student believes they will have remote

learning challenges this fall, we ask that they please complete this form by

Monday, July 13. Student submissions will be reviewed by a committee of

faculty and staff in order to identify what specific supports may be needed,

including whether it may be necessary for a student to reside on campus.



Accommodations in the Yard Dorms and the Houses will be adapted to



                                         7
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 9 of 18


meet new public health standards. Enrolled undergraduate students who will

be learning remotely from campus will live in single bedrooms with a shared

bathroom. Students will be distributed across the first-year dorms and a number

of upper-class Houses in order to achieve a maximum residential density of

40%. The dorms and Houses are undergoing physical modifications to support

our public health goals. These include enhanced cleaning schedules, personal

safety training and protective equipment for custodians, security guards, and

House staff, improved air handling and filtration in shared spaces, hand

sanitizer and wipe stations, and signage outlining our public health community

guidelines.



Campus access will be restricted to safeguard our community’s health.

There will be restrictions on inter-house access to dining areas and to non-

residential Harvard buildings, with the exception of Harvard University Health

Services. We hope to provide some access to athletic and recreational

facilities, as part of our commitment to overall wellness, though guidance for

that is not yet final. No off-campus visitors will be allowed into Harvard

buildings, and this will include enrolled Harvard students who are not in

residence on campus. With these measures in place, we are confident that we

can support campus-based remote learning while also safeguarding our

residential community’s health and safety.



Move-in and move-out procedures and timelines will be different. While

the academic calendar for the fall semester will not change, there will be



                                         8
  Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 10 of 18


additional considerations for students who will be learning remotely from

campus. Students will receive instructions regarding the protocol for a phased

arrival to campus prior to the start of the semester. All students will move out

for the semester by November 22 and will complete reading period and exam

period from home. The standard process for granting exceptions will be

followed.



This decision has implications for our Athletics program. We anticipate

that the Ivy League will issue a decision on July 8 about fall sports competitions

and training. Even in the absence of this guidance, we acknowledge that our

medium density plan will necessarily place limits on what athletic activities are

possible at Harvard this fall. An enhanced focus on wellness will be important

for all members of our community. Wellness programming and resources will

be developed by the Department of Athletics, Harvard University Health

Services’ Center for Health and Wellness, the Dean of Students Office and

other partnering organizations.



UNDERGRADUATE COST OF ATTENDANCE



Tuition and fees: Tuition and fees will remain as announced for the 2020-21

academic year.



Room and board for students learning from home: For enrolled students

who are living away from campus and attending classes remotely, obviously



                                         9
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 11 of 18


there will be no room and board costs included on their term bill.



Remote room and board allowance for students receiving financial aid:

For enrolled students receiving financial aid who are not living on campus, the

Griffin Financial Aid Office will use a “COVID-19 Remote Room and Board”

allowance of $5,000 per semester in calculating their aid award. In general, this

will allow students to be supported by financial aid while studying at home.

Standard room and board charges will be applied for students who are invited

to live on campus, and Financial Aid budgets and awards will be adjusted to

reflect that as approved.



Term-time work: Students receiving financial aid have been relieved of

the term-time work expectation in the fall, replacing it with scholarship in the

calculation of their financial aid award. This recognizes the current challenges

of finding work and the public health considerations of work that is not remote.

This does not mean that students can’t or won’t choose to work, but rather that

there is no expectation of a work contribution to meet their cost of attendance.

While aid awards will reflect this change for the year, we will review the policy

for the spring term in the context of the latest public health guidelines.



Summer School credit: In recognition of the fact that many of our students will

not have a residential campus experience this year, all enrolled undergraduate

students who will be learning remotely from home for the full academic year

2020-21 will be eligible to come to campus to take two courses at the Harvard



                                         10
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 12 of 18


Summer School in the summer of 2021 under a special arrangement that

waives tuition; room and board will be subsidized for students receiving

financial aid.



DEFERRALS AND LEAVES OF ABSENCE



The deadline for first-year students to defer enrollment has been extended to

July 24, 2020. For upperclassmen deciding whether to take a Leave of

Absence, the College has trained a special team of advisors to help students

and families. They can offer support in terms of thinking through the decision,

explaining the logistics of the process, and directing students to resources

before, during, and after the leave. Advisors can be reached at

fall2020advising@fas.harvard.edu.



HEALTH AND SAFETY



Harvard University aims to provide a campus environment that enables the

pursuit of our teaching and research mission while protecting the health and

safety of our community. With the restart of campus-based research over the

summer, Harvard University Health Services led the implementation of required

training, daily symptom attestation using the Crimson Clear web portal, viral

testing, and standard public health practices such as physical distancing

requirements, limits on gathering sizes, use of face coverings in public spaces,

and careful hygiene. Our return to campus-based academic operations is



                                        11
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 13 of 18


predicated on our community’s adoption of these public health practices

designed to limit the spread of the virus and to keep each other and our families

safe. These measures meet or exceed those in place across the

Commonwealth of Massachusetts.



Health and Safety in the Houses and Dorms

Because COVID-19 is highly contagious, an individual's actions can have

serious implications for the health of the broader community. Though an

undergraduate student may be at relatively low risk of complications associated

with COVID-19, for example, their actions can impact the families of dining

workers, security guards, House staff, and others who make residential life

possible. The Faculty of Arts and Sciences promotes shared responsibility for

the health and well-being of our campus community. We are truly in this

together. It is important that all students who will reside on campus in Fall

2020 read, understand, and be prepared to abide by the rules and

guidelines that will be in place in the fall in order to make an informed

decision about residency. Those guidelines, as developed by Harvard

University Health Services, will include, among other features, the requirement

that students and residential staff participate in a viral testing program that will

begin with an initial screening upon arrival, followed by testing for the virus

every three days while in residence. The frequency of testing may increase or

decrease depending on the prevalence of infection within the Harvard

community and the region, along with other factors influencing the likelihood of

exposure to the virus. Additional testing may be warranted if a student or



                                          12
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 14 of 18


residential staff member develops symptoms of COVID-19. The campus public

health protocols will also include daily attestations of symptoms, as well as

requirements to self-isolate in the event of a positive test, to talk to a healthcare

professional if experiencing symptoms consistent with COVID-19, or to

quarantine for known exposure to a positive case. We have established

dedicated housing for quarantine and isolation, with sufficient space to

appropriately house 250 individuals.



Expectations of students in residence are outlined in the undergraduate Social

Compact available here.



Monitoring

We have established an index of key public health factors, both on campus and

in the surrounding Boston community, that we will monitor continuously. Among

these are:


      The number of individuals in our community that has tested positive for

       the virus.

      The number of symptomatic individuals in our community.

      The Harvard community’s compliance with testing and other required

       public health practices.

      Boston-area healthcare readiness indicators.


As we have seen over the last several weeks, with spikes to record levels of

infection emerging in other parts of the country, the course of the virus can



                                         13
  Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 15 of 18


change quickly. We must be ready to respond to changing conditions and have

built flexibility into every level of our operations. For example, we are prepared

to seamlessly transition between touchless food pick-up and more traditional

dining operations as conditions dictate. As a community we must assume that

change and adjustment are part of daily life and a key attribute of informed and

responsible management in a pandemic.



RESUMING RESEARCH AND OTHER CAMPUS OPERATIONS



The decision regarding undergraduate residential operations does not change

the guidance to faculty, postdocs, staff, and graduate students that has already

been issued regarding campus-based research or other operations. Current

information on restarting research in Science and SEAS can be found here.

Current information on library operations can be found here. The University’s

latest travel guidance can be found here. This decision also maintains existing

University guidance that most faculty, postdocs, and staff will continue to work

remotely, through at least the end of the summer, unless otherwise directed by

the academic division or their manager. Answers to many questions about

administrative operations across the FAS can be found here.



IMPLICATIONS FOR SPRING



As the description of our monitoring program makes clear, attempting definitive

decisions now about things that will happen in six months would provide only a



                                        14
  Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 16 of 18


false sense of certainty. Instead, we want our community to know that we are

anticipating three scenarios for undergraduate residential life in spring 2021:


      Lower residential density than fall, retaining only those students who

       must learn remotely from campus. We would pursue this option only if

       conditions worsened so that we could not manage the campus safely

       with 40% of students in residence as provided for in this plan.

      Continuing medium residential density, returning those students who

       must learn remotely from campus and one class cohort. As mentioned at

       the outset, the current priority cohort is the senior class.

      Higher residential density, returning those who must learn remotely from

       campus and more than one class cohort.


As we have noted earlier, we would like to bring back students as quickly and

safely as we can. Clearly, the third option above would be our preferred path.

However, much will depend on the status of the virus, our success in containing

any campus-based infections, and the willingness of the entire community—our

students, faculty, and staff—to abide by our protocols for testing, social

distancing, facial covering, and other public health measures. We anticipate

making a decision about the spring semester in early December, including

setting a date for a delayed start of the semester. We will update the

community regularly throughout the fall.



We are sure you have many questions that we have not answered here.




                                         15
   Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 17 of 18


Invitations have already gone out for a number of virtual town hall meetings

where more information will be provided and questions can be addressed.


      FAS Faculty Town Hall: July 6 at 1 p.m. EDT

      FAS Administrators Town Hall: July 6 at 2 p.m. EDT

      College Students and Parents Town Hall: July 6 at 3 p.m. EDT

      GSAS Town Halls: July 7 at 9 a.m. EDT (returning students), July 8 at 9

       a.m. EDT (incoming students)


Harvard College will hold a series of webinars throughout the summer to

address particular student concerns.



The process of planning for the fall semester has only strengthened our

commitment to the residential liberal arts and sciences experience as the

means to pursuing our mission of educating leaders for our society and our

diverse community of scholars; in fact, the planning process itself demonstrated

the power that comes from bringing a breadth of disciplines to bear on a hard

problem. This decision was informed by the models of data scientists, analyses

of economists, the perspective of historians, the protocols of privacy experts,

insights of life scientists, principles of philosophers, and the expertise of so

many more members of our community. We are enormously grateful to the

more than 100 members of our faculty and administration who have worked

tirelessly to adapt Harvard to the demands the pandemic has placed on us

while maintaining our commitment to academic excellence and inclusion.




                                         16
  Case 1:20-cv-11283-ADB Document 7-1 Filed 07/08/20 Page 18 of 18


As one member of our planning group reminded us last week, we navigate this

history-making moment without a roadmap. Harvard will be changed by the

choices we make now, and this crisis gives us an incredible opportunity to

change it for the better. As we shift from planning to implementation and

management, we will define mechanisms for engagement, conversations, and

feedback. As we have already seen, this community has unlimited wisdom to

contribute and it is our most cherished resource.



Stay safe and healthy,



Larry Bacow

Claudine Gay

Rakesh Khurana




                                       17
